DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, 5-9, 11, 13, 19, 22, 24-28, and 30-31 in the reply filed on August 18, 2022 is acknowledged.
Claim 50 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 18, 2022.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  For example, US 3,324,060 is cited in para 0061 but not included on an IDS.

Specification
The disclosure is objected to because of the following informalities: - para 0083: “—formed into pellets 140 as shown in Fig. 4—” should read “formed into pellets 140 as shown in FIG. 3—".  
Appropriate correction is required.

Claim Objections
Claim 11 is objected to because of the following informalities:  - For clarity, claim 111 should be amended to read “according to claim 1, wherein the fiber has .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9, 11, 13, 19, 22, 24-28 and 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 26 recite the limitation “one or more biodegradation additives at least partially contained within the polymer material that enhance the biodegradation rate of the polymer material in a biodegradation environment.”  It is unclear what the comparison being used for “enhance” and therefore the bounds of the claim are unclear.  It is also unclear what is intended by “environment suitable for biodegradation”.  The instant disclosure states “disposed in an environment suitable for biodegradation (aerobic or anaerobic), such as in a landfill, compost pile/facility, seawater/waterway or other bioactive environment/material that includes microorganisms that will break down the polymer of the fibers.”  However, this is a wide variety of environments and appears dependent upon the polymer used.  When determining whether the biodegradation is considered enhanced, it could be enhanced in one environment but not another.  The limitation may intend to imply that the one or more biodegradation additives are capable of enhancing the biodegradation is an environment.  Claim 1 also recites the limitation “0.1 to 10 wt% of one or more biodegradation additives”.  It is unclear the basis for the weight percent.  It appears to be referencing the synthetic biodegradation-enhanced fiber being 0.1 to 10 wt% of the one or more biodegradation additive and will be interpreted as encompassing this interpretation for the purposes of prior art application.
Claims 2 and 27 recite the limitation “comprising at least 85% of the polymer material.”  It is unclear what type of percentage is being referenced, such as weight, molar, or volumetric, and the basis, such as the total fiber or the sum of the polymer material and the one or more biodegradation additive.  For the purpose of prior art application, Examiner will interpret claim 2 and 27 based upon weight and the total weight of the fiber, without the silicon coating for claim 27.
Claims 5 and 30 recite the limitation “wherein the biodegradation additive comprises at least one aliphatic-aromatic ester, at least one polylactide, at least one organoleptic, at least one monosaccharide and at least one aldohexose.”  However, based upon the instant disclosure, a single material could fall within several of the listed categories.  For example, the instant disclosure teaches “ the organoleptic component may comprise organoleptic organic chemicals as swelling agents i.e. natural fibers, cultured colloids, cyclo-dextrin, polylactic acid, etc.”  However, polylactide is separately specified.  Therefore, it is unclear if a different and distinct material is required for each category or at least one material that meets the claimed categories is required.  For the purpose of prior art application, Examiner will interpret claims 5 and 30 as requiring each of the functional types of material to be present but multiple categories can be met by the same material.
Claim 7 recite the limitation “the siliconizing material” in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 6, upon which claim 7 depends, recites the limitation “wherein the synthetic fiber is siliconized,” however, a siliconizing material is not positively recited.
The remain claims are rejected based upon their dependency on rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8-9, 22, and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO 2016/079724 to Redondo Bonaldi (”Redondo” herewithin).
Regarding claims 1-3, 5, 8-9, 22, and 24-25, Redondo teaches a biodegradable polyamide fiber (synthetic biodegradation-enhanced fiber) comprising polyamide (polymer material) and a biodegradation agent in an amount of about 1.0% to 5.0% weight of the total weight of the polyamide fiber (Redondo, abstract, p. 12 lines 11-17).  Redondo teaches the biodegradation agent comprising a chemo attractant or chemo taxis compound such as glucose (monosaccharide/aldohexose), a biodegradable polymer such as polylactic acid and/or aliphatic/aromatic polyesters, and a swelling agent (organoleptic swelling agent) (Id., p. 9 line 23- p. 12 line 5).
Regarding claim 2, Redondo teaches an embodiment containing polyamide 5.6 with 2% biodegradation agent (Redondo, p. 19 lines 4-22), reading on the fiber being 98% by weight of the polyamide (polymer material).
Regarding claim 3, Redondo teaches the fiber comprising polycaprolactone (polyester) and being 20-40% by weight of the biodegradation agent (Redondo, p. 10 line 32-p. 11 line 11) and the biodegradation agent is present in preferably about 2.0 to 3.0% by weight of the total fiber (Id., p. 12 lines 11-17).  For prior art mapping the polyamide and polycaprolactone correspond to the polymer material and the balance of the biodegradation agent corresponds to the more or more biodegradation additives present within the claimed range of 0.1 to 10 wt%, specifically 1.2% wt to 2.4 wt%.  
Regarding claim 5, Redondo teaches the biodegradation agent comprising a chemo attractant or chemo taxis compound such as glucose (monosaccharide/aldohexose), a biodegradable polymer such as a blend of polylactic acid and an aliphatic/aromatic polyesters, and a swelling agent (organoleptic swelling agent) (Redondo, p. 9 line 23- p. 12 line 5), reading on the biodegradation additive comprising at least one aliphatic-aromatic ester, at least one polylactide, at least one organoleptic, at least one monosaccharide and at least one aldohexose.
Regarding claim 8, Redondo teaches the melting and homogenizing the polyamide (polymer material) and the introduction of the masterbatch containing the biodegradation additive prior to homogenizing (Redondo, p. 14 line 25-p. 15 line 9), reading on the one or more biodegradation additive being homogenously dispersed within the polymer material.
Regarding claim 9, Redondo teaches the biodegradation agent being present preferably about 2.0 to 3.0% by weight of the total weight of the polyamide fiber (Redondo, p. 12 lines 11-17).
Regarding claims 22 and 24-25, Redondo teaches the fiber being used in a nonwoven and garment (clothing, claim 25) (Redondo, p. 15 lines 10-19, p. 15 lines 20-27).  Regarding the “insulation material” preamble recited in claim 22, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Since the prior art teaches a substantially similar structure and composition as claimed, and since an insulation material does not impute a specific structure absent from the prior art, the invention of Redondo appears to be capable of the claimed intended use recited.  A nonwoven and a garment are capable of providing insulation to a material or wearer.

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WIPO 2016/079724 to Redondo Bonaldi (”Redondo” herewithin).  Redondo remains as applied to claims 1-3, 5, 8-9, 22, and 24-25 above.
Regarding claim 13, Redondo teaches the fiber being biodegradable (Redondo, abstract, p. 1 lines 5-9).  Regarding the claimed biodegradability as determined according to ASTM D6400-12, in general, a limitation is inherent if it is the “natural result flowing from” the explicit disclosure of the prior art. Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373, 1379 (Fed. Cir. 2003).  Therefore, although the prior art does not explicitly disclose the biodegradability according to the claimed standard, the claimed properties are deemed to be inherent to the structure in the prior art since the  prior art reference teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Redondo teaches a synthetic fiber having biodegradability comprising one or more additive that increase biodegradability including materials that are claimed in amount within the claimed ranges  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  Alternatively, Redondo establishes that it is desirable to have the fiber be biodegradable.  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the fiber of Redondo, wherein the biodegradability is maximized, such as to meet the claimed ASTM D6400-12, in order minimized the time required to break down the material in a landfill and reduce the impact to the environment.

Claim Rejections - 35 USC § 103
Claims 1-3, 5, 8-9, 11, 13, 22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO 2016/079724 to Redondo Bonaldi (”Redondo” herewithin).  Redondo remains as applied to claims 1-3, 5, 8-9, 13, 22, and 24-25 above.
Regarding claims 1-3, 5, 8-9, 11, 13, 22, and 24-25, in the event it is shown that Redondo does not disclose the claimed invention with sufficient specificity, the invention is obvious because Redondo discloses the claimed constituents and discloses that they may be used alternatively or in combination. It would have been obvious to one of ordinary skill in the art before the effective filing date to form the fiber of Redondo, wherein the fiber comprising a polymeric material, including comprising polyester, and the biodegradation additives as claimed in the claimed amounts, as taught by Redondo as being acceptable and may be used alternatively or in combination and motivated by the desire to successfully practice the invention of Redondo based on the totality of the teachings of the prior art. 
Regarding claim 11, Redondo teaches the polyamide fiber having dtex per filament of about 1 to 5 (Redondo, p. 13 lines 5-9), corresponding to a denier of 0.9 to 4.5.  While the reference does not specifically teach the claimed range of a denier of less than or equal to 1, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the linear density (decitex), such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. 

Claims 6-7, 19, 26-28, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Redondo, as applied to claims 1-3, 5, 8-9, 11, 13, 22, and 24-25 above, in view of USPN 9,340,907 to Patterson.  
Regarding claims 6-7, 26-28, and 30-31, Redondo teaches the fiber containing conventional additive (Redondo, p. 15 line 1-9).  Redondo teaches the fiber being used in nonwoven woven processing as well as garment manufacturing (Id., p. 15 lines 10-19, p. 15 lines 20-27).  
Redondo teaches all the limitation of claim 26 as outlined above except Redondo does not teach the fiber having a silicon coating extending about the polymer material and biodegradation additives (claim 26). Redondo does not explicitly teach the fiber being siliconized (claim 6).
However, Patterson teaches a yarn containing macro-denier fibers, such as polyamide and nylon, that are siliconized used in articles of clothing (Patterson, abstract, col. 3 lines 60-63, claim 4).  Patterson teaches siliconized means that the surface is coated with a silicone polymer, such as a polysiloxane, that adheres to the fiber and does not teach the inclusion of biodegradation additives (Id., all, esp. col. 3 lines 44-64), reading on the siliconizing material being void of the one or more biodegradation additives (claim 7, 31) and a silicon coating extending about the polymer material and biodegradation additives (claim 26).  Patterson teaches that incorporating siliconized fibers reduces the coefficient of friction which results in a softer feel for the yarn or a fabric or article of clothing containing the yarn containing the fiber (Id., col. 4 lines 9-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the fiber of Redondo, wherein the fiber is siliconized as taught by Patterson, motivated by the desire of using conventionally known additives predictably suitable for use on polyamide fibers and by the desire to reduce the coefficient of friction and impart softer feel to clothing formed using the fiber.
Regarding claim 19, Redondo teaches the fiber being a staple fiber (Redondo, p. 15 lines 11-19).  
Redondo is silent with regards to the length of the staple fiber specifically being 5 to 120 mm.
However, Patterson teaches a yarn containing macro-denier fibers, such as polyamide and nylon, that are siliconized used in articles of clothing (Patterson, abstract, col. 3 lines 60-63, claim 4).  Patterson teaches the synthetic macro-denier fiber having a fiber length from about 2 to 3 inches and teaches the fiber length of the synthetic fibers may be varied depending upon the commercial needs of the fabrics and clothing articles (Id., col. 3 lines 15-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the staple fiber of Redondo, wherein the fiber has a length of about 2 to 3 inches (about 50.8 to 76.2 mm) as taught by Patterson, motivated by the desire of using conventionally known fiber length of nylon fibers predictability suitable for use in clothing applications and based on the commercial needs of the fabrics and clothing articles.
Regarding claim 27, the prior art combination teaches an embodiment containing polyamide 5.6 with 2% biodegradation agent (Redondo, p. 19 lines 4-22), reading on the fiber being 98% by weight of the polyamide (polymer material).
Regarding claim 28, the prior art combination teaches the fiber comprising polycaprolactone (polyester) and being 20-40% by weight of the biodegradation agent (Redondo, p. 10 line 32-p. 11 line 11) and the biodegradation agent is present in preferably about 2.0 to 3.0% by weight of the total fiber (Id., p. 12 lines 11-17).  For prior art mapping the polyamide and polycaprolactone correspond to the polymer material and the balance of the biodegradation agent corresponds to the more or more biodegradation additives present within the claimed range of 0.1 to 10 wt%, specifically 1.2% wt to 2.4 wt%.  
Regarding claim 30, the prior art combination teaches the biodegradation agent comprising a chemo attractant or chemo taxis compound such as glucose (monosaccharide/aldohexose), a biodegradable polymer such as a blend of polylactic acid and an aliphatic/aromatic polyesters, and a swelling agent (organoleptic swelling agent) (Redondo, p. 9 line 23- p. 12 line 5), reading on the biodegradation additive comprising at least one aliphatic-aromatic ester, at least one polylactide, at least one organoleptic, at least one monosaccharide and at least one aldohexose.
Regarding claim 31, the prior art combination teaches the melting and homogenizing the polyamide (polymer material) and the introduction of the masterbatch containing the biodegradation additive prior to homogenizing (Redondo, p. 14 line 25-p. 15 line 9), reading on the one or more biodegradation additive being homogenously dispersed within the polymer material.  The prior art combination also teaches the biodegradation agent being present preferably about 2.0 to 3.0% by weight of the total weight of the polyamide fiber (Id., p. 12 lines 11-17).  The prior art combination teaches siliconized means that the surface is coated with a silicone polymer, such as a polysiloxane, that adheres to the fiber and does not teach the inclusion of biodegradation additives (Patterson, all, esp. col. 3 lines 44-64), reading on the silicon coating being void of the one or more biodegradation additives.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pub. No. 2004/0265579 to Dugan teaches the use of the low friction fiber formed of a biodegradable polymer in apparel such as parkas and other insulated or insulating articles of apparel and bedding material. USPN 5,760,144 to Ozeki teaches a biodegradable polymer blend comprising polylactic acid and polyhydroxyalkanoate or copolymer used in molding application such as fibers.  US Pub. No. 2011/0197642 to Rustemeyer teaches a molded part, such as a fiber, formed of a biodegradable plastic, such as cellulose esters, comprising a biodegradable water-soluble, organic component a and finely distributed particles of a water-soluble, inorganic component b promoting the growth of microorganisms

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556. The examiner can normally be reached 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A GILLETT/Examiner, Art Unit 1789